DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there is only one drawing and therefore it should not be labeled “Fig. 1.” See 37 CFR 1.84(u)(1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to the above, Applicant’s attention is also brought to the corresponding changes necessary throughout the specification for proper reference to the drawing.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 depends from claim 1 by recitation of “A thermolysis method for implementing the installation according to claim 1.” However, the claim proceeds to introduce many of the elements already introduced in claim 1, including “a drying first vessel”, “a calcining second vessel”, “a system for external heating”, “at least one combustion chamber”, and “at least one vacuum pump.” To make clear that the claim is referring back to the components introduced in claim 1, the claim should be amended to refer to the components already introduced by use of articles “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 
claim 2 recites the broad recitation “at least one pipe…for circulating gas”, and the claim also recites “preferably through the system for external heating” which is the narrower statement of the range/limitation. 
claim 5 recites the broad recitation “at least one pipe…for circulating gas”, and the claim also recites “preferably passes through the combustion chamber…” which is the narrower statement of the range/limitation. 
claim 10 recites the broad recitation “at least one instance…of recycling gas from the second vessel…after heating through the system for external heating”, and the claim also recites “preferably carried out by passage within the combustion chamber” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 6 and 17-20, it is unclear what is meant by the limitation “at least one supply pipe…by at least one diverting pipe…connected to the pipe…for circulating gas from the second vessel” (emphasis added
Further regarding claims 6, 13 and 17-20, “the two combustion chambers” lacks antecedent basis. Note that claim 1 sets forth “at least one combustion chamber.” The claim does not require or limit the number of combustion chambers to two. Given that the broadest reasonable interpretation of claim 1 includes one combustion chamber, i.e. wherein the first and second vessel share a common combustion chamber, antecedent basis is needed for the mention of “the two combustion chambers” in the aforementioned claims.
Claim 8 recites the limitation "the solid residues" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, use of “possibly” makes it unclear whether the limitation that follows is required by the claim or not.
Claim 15 recites the limitation "the solid residues" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 4,465,556) in view of White (US 2016/0122674).
Regarding claim 1, Bowen is directed to a pyrolysis system with hot gas recirculation. The system comprises (see Fig. 1):
a first drying vessel (dryer 34) (se col. 7, line 41); and
a second calcining vessel (reactor 10) (see col. 7, lines 35-36);
Each of the two vessels comprises a system for external heating having at least one combustion chamber (burner chamber 20) (see Fig. 1; “system for external heating” comprises, in addition to burner 20, heat exchangers 22 and 24, which provide heat to the dryer and the reactor; aforementioned system components are external to the vessel and therefore equivalent to the claimed system for external heating; col 13, lines 7-24).
Bowen further discloses the system comprising at least one pipe for circulating gas from the second vessel to the second vessel through the system for external heating of the second vessel (see Fig. 1, circulation of gas stream via 57, 83, 85, 90, 91, 61) (see col. 13, lines 35-65, gas in line 91 passes through heat exchanger 24, heated by combustion gases 111, 113, and to reactor 10 via line 61, i.e. “from the second vessel to the second vessel through the system for external heating”).
Finally, Bowen discloses the system operating under vacuum (“slight negative pressure”), but does not disclose a vacuum pump linked to each of the vessels by an extraction pipe. Instead Bowen states that the peripheral system equipment “will be readily evident to those skilled in the art” (see col. 19, lines 44-51).
In this regard, the office notes that vacuum pumps connected to extraction pipes are well known in the art to achieve negative pressure in pyrolysis system vessels, as shown in White (see [0015]; [0121]-[0124]). Implementing extraction pipe(s) connected to vacuum pump(s) to achieve the objective of negative pressure within the vessels of Bowen is therefore considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success.
The material acted upon by the system is not given patentable weight; however, the office notes that Bowen likewise discloses its system being suitable for treating waste (see col. 6, line 60).
Regarding claim 2, Bowen discloses a pipe for circulating gas from the second vessel to the first vessel (see Fig. 1, gas flow lines 57, 83, 85, 101, 125).
Regarding claim 6, Bowen discloses a diverting pipe 101 connected to the pipe for circulating gas 85 from the second vessel to the second vessel, the diverting pipe comprising a supply pipe 103 to the combustion chamber 20 (see Fig. 1).
Regarding claim 8, Bowen discloses a cooling zone of the reactor 10, which functions to cool solid residues produced during pyrolysis (see Fig. 1, energy recovery zone of reactor 10; col. 10, lines 13-20).  The office notes that the cooling zone is not a distinct third vessel, but is part of the reactor vessel. However, the separation of one vessel into two, i.e. such that cooling occurs in a third vessel in Bowen, is considered to be an obvious design choice for a person of ordinary skill in the art in light of the Bowen disclosure and would be arrived at by routine experimentation. As discussed above, Bowen discloses operating under vacuum.
Regarding claim 9, Bowen discloses a lock for exit of the cooled solid residue (see col. 10, lines 4-12). As discussed above, Bowen discloses operating under vacuum. Applying that to the lock hopper, and the structural features necessary to do so, as shown in White, would be obvious to a person of ordinary skill in the art, based upon choosing suitable operating conditions for each of the system components. 
Regarding claim 10, Bowen in view of White discloses the structural features of the claimed system, as discussed in claim 1, which apply equally to the structural features of claim 10. Bowen discloses a process using the system disclosed which comprises:
introducing incoming waste into the drying first vessel (see col. 4, lines 39-46; col. 6, line 60);
introducing dried waste from the first vessel into the calcining second vessel (see col. 8, lines 8-11); and
recycling gas from the second vessel to the second vessel after heating through the system for external heating of the second vessel (see Fig. 1, circulation of gas stream via 57, 83, 85, 90, 91, 61) (see col. 13, lines 35-65, gas in line 91 passes through heat exchanger 24, heated by combustion gases 111, 113, and to reactor 10 via line 61, i.e. “from the second vessel to the second vessel through the system for external heating”).
As discussed above, Bowen discloses operating the system under vacuum (“slight negative pressure”) (see col. 19, lines 44-51).
Regarding claim 11, Bowen discloses wherein gas from the second vessel is recycled to the first vessel (see Fig. 1, gas flow lines 57, 83, 85, 101, 125).
Regarding claim 13, Bowen discloses wherein the combustion chamber is supplied by at least part of the gases from the second vessel (see Fig. 1; line 101; col. 13, lines 7-11).
Regarding claim 14, Bowen discloses wherein the gas is pre-treated before supplying the combustion chamber (see col. 10, line 42 – col. 11, line 33, which details the steps for cleaning the gas prior to recirculation).
Regarding claim 15, Bowen discloses cooling solid residues in a cooling zone of the reactor 10 (see Fig. 1, energy recovery zone; col. 10, lines 13-20). The office notes that the cooling zone is not a distinct third vessel, but is part of the reactor vessel. However, the separation of one vessel into two, i.e. such that cooling occurs in a third vessel in Bowen, is considered to be an obvious design modification for a person of ordinary skill in the art in light of the Bowen disclosure and would be arrived at by routine experimentation. As discussed above, Bowen discloses operating under vacuum.
Regarding claim 17, Bowen discloses a diverting pipe 101 connected to the pipe for circulating gas 85 from the second vessel to the second vessel, the diverting pipe comprising a supply pipe 103 to the combustion chamber 20 (see Fig. 1).
Claims 4, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of White, as applied to claims 1, 2 and 10 above, in further view of Pehota et al (US 2014/0110242).
Regarding claims 4, 12 and 16, Bowen does not disclose wherein the pipe for circulating gas from the second vessel to the second vessel passes through the combustion chamber. Rather, the pipe passes through a heat exchanger, which is heated by combustion gases from the combustion chamber (see Fig. 1; col. 13, lines 22-50). 
 Pehota discloses a thermal decomposition apparatus comprising a furnace 72 (equivalent to combustion chamber) and a reactor tube 70. Producer gas 101 may pass through a gas reheater 104 located within the furnace (see Fig. 10; [0054]; [0078]). 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Bowen such that recirculating gas passes through the combustion chamber, as suggested by Pehota. Such a modification eliminates the need, and added 
Regarding claim 19, Bowen discloses a diverting pipe 101 connected to the pipe for circulating gas 85 from the second vessel to the second vessel, the diverting pipe comprising a supply pipe 103 to the combustion chamber 20 (see Fig. 1).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Bowen, considered to be the closest prior art, does not disclose wherein the pipe for circulating gas from the second vessel to the first vessel passes through the combustion chamber. Applicant has specifically defined “passes through” as “no direct contact (and thus no exchange of content) with the interior of the device” (see p. 3, lines 28-30 of as-filed specification). However, the gases supplied to the dryer of Bowen are combustion exhaust gases, i.e. are in direct contact with air to carry out combustion within the burner (see col. 13, lines 25-26; col. 13, line 66 – col. 14, line 2). There is no suggestion or motivation which would lead a person of ordinary skill in the art to modify Bowen in such a way as to arrive the claimed embodiment, wherein rather than the gases being 
Regarding claim 5, Bowen does not disclose a pipe for circulating gas from the first vessel to the first vessel (see Fig. 1, gas from dryer is exhausted via line 133). There is no suggestion or motivation to instead recirculate this gas stream as claimed.
Regarding claim 7, Bowen does not disclose or suggest a communication pipe between a combustion chamber of the first vessel and a combustion chamber of the second vessel. Nor does there appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill to modify Bowen in such a way as to arrive at the claimed embodiment.
Other prior art references, considered relevant to the claimed invention, are discussed below:
Kachanadul et al (WO 2012/156769): Kachanadul discloses a carbonization reactor comprising a first stage 2 and a second stage 3. The first stage is a drying stage and the second stage is a pyrolysis stage (see p. 6). Each stage comprises an inner vessel (12, 13) and a system for external heating having a combustion chamber (18, 23). A gas exit pipe 22 connects to the inlet of a burner of the combustion chamber (see Fig. 1; pp. 9-10).
Lee (US 5,466,383): Lee discloses an apparatus for treating sludge comprising two vessels 2, 3. Each of the vessels is equipped with a surrounding furnace 14, 15. Lee discloses supplying gas through port 18 to purge the reactors of oxygen prior to the heating operation (see Fig. 1; col. 2, lines 33-56). The gas used for purging, i.e. supplied to the reactors, may be derived from recycled gases produced during reaction. The produced gases may also be used as fuel for the burners (see col. 5, lines 3-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772